ao nN DK NH FE BY NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

STEPHEN M. HAYES (SBN 83583)
TYLER R. AUSTIN (SBN 293977)
HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE, LLP
999 Skyway Road, Suite 310

San Carlos, California 94070

Telephone: (650) 637-9100
Facsimile: (650) 637-8071

Attorneys for Defendant Sentinel Insurance

Company, Ltd.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
CHARLES LONGO, M.D. CASE NO.: 2:18-CV-02788-JAM-KJN
Plaintiff, ORDER GRANTING PARTIES’
v. STIPULATION AND REQUEST TO

EXTEND DISCOVERY CUT-OFF AND

THE HARTFORD INSURANCE GROUP, __ | DISPOSITIVE MOTION DEADLINE
SENTINEL INSURANCE COMPANY
LIMITED, and DOES 1 to 25,

Date Action Filed: April 17, 2017

D .
efendants Trial Date: March 2, 2020

 

 

 

1042486

 

 

ORDER GRANTING STIPULATION AND REQUEST TO EXTEND DISCOVERY CUT-OFF AND
DISPOSITIVE MOTION DEADLINES — CASE NO.: 2:18-CV-02788-JAM-KJN
oN DN TN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

The Court, having reviewed the Parties’ Stipulation and Request to Extend Discovery Cut-
Off and Dispositive Motion Deadlines, hereby GRANTS the Parties’ request.

Pursuant to the Parties’ stipulation:

1. The current discovery cut-off of September 30, 2019 shall be continued to November
22, 2019.
2. The current dispositive motion deadline of November 12, 2019 shall be continued to

December 6, 2019 to be heard on January 4 2020.

IT IS SO ORDERED.

 

pave: 7(24/ 2014

ONORABLE JOHN A/MENDEZ
United States [District Court Judge

1042486 -l-

 

 

ORDER GRANTING STIPULATION AND REQUEST TO EXTEND DISCOVERY CUT-OFF AND
DISPOSITIVE MOTION DEADLINES — CASE NO.: 2:18-CV-02788-JAM-KJN
